                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THERARON WELLS,

                              Plaintiff,
            v.                                                     OPINION and ORDER

 PATRICK GOVIER, JORDAN DUVE,                                           18-cv-693-jdp
 and RICKY STILWELL,

                              Defendants.


       Pro se plaintiff Theraron Wells has renewed his request for assistance in recruiting

counsel. Dkt. 105. Wells, an inmate at Wisconsin Secure Program Facility (WSPF), is

proceeding to trial against defendant WSPF correctional officers on claims under the Eighth

Amendment to the United States Constitution and Wisconsin negligence law. Dkt. 101.

       I denied Wells’s previous request for assistance in recruiting counsel because his claims

will not require him to question medical experts or present complicated medical evidence at

trial. Dkt. 104, at 2. I also noted that although Wells says that he’s received assistance in

drafting previous filings, it appeared that he had drafted some filings himself, and those filings

showed that he could communicate clearly. Id. In response, Wells says that he prepared all of

his filings in this court, including his current motion, with assistance from fellow inmates. And

he says that he lacks enough knowledge of the law to allow him to present his case effectively

in court.

       As I said in my response to Wells’s previous motion, few pro se litigants have

sophisticated knowledge of the law. Given the shortage of lawyers who are willing to represent

pro se litigants, Wells’s case doesn’t have the type of complexity that warrants assistance in

recruiting counsel. He will simply need to tell his story about what happened and ask the
witnesses about what they saw and heard. Wells has not submitted anything suggesting that

he will be unable to do this.

       Wells asks me in the alternative to stay this case and postpone trial until after his release

in August 2020. He says that he will have the means and funds to hire a lawyer at that time.

But a trial date can be changed “only for good cause,” Fed. R. Civ. P. 16(b)(4), and Wells

provides no proof that he would be able to hire a lawyer after his release, such as a letter from

a lawyer agreeing to represent him at that time. Wells’s assertion that he will be able to hire a

lawyer in the future isn’t enough to justify moving the trial date.

       To prepare to represent himself at trial, Wells should carefully review the trial

preparation order, Dkt. 103, which lays out what he must do before and during trial. I will also

help the parties prepare for trial during the final pretrial conference, which will be held on

February 21, 2020, at 10:00 a.m. I have presided over many trials in which prisoners have

represented themselves, and I will do my best to make sure that Wells understands what is

happening during his trial and knows what is expected of him by giving him clear instructions

and answering his questions about trial procedure.



                                             ORDER

       IT IS ORDERED that plaintiff Theraron Wells’s motion for assistance in recruiting

counsel, Dkt. 105, is DENIED.

       Entered January 28, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge

                                                2
